Case 1:20-cv-00163-LPS-CJB Document 1 Filed 01/31/20 Page 1 of 8 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

CODING TECHNOLOGIES, LLC,             §
                                      §
      Plaintiff,                      §                      Case No:
                                      §
vs.                                   §                      PATENT CASE
                                      §
CENGAGE LEARNING, INC.                §
                                      §
      Defendant.                      §
_____________________________________ §


                                           COMPLAINT

       Plaintiff Coding Technologies, LLC (“Plaintiff” or “CT”) files this Complaint against

Cengage Learning, Inc. (“Defendant” or “Cengage”) for infringement of United States Patent

No. 8,540,159 (the “ ‘159 Patent”).

                              PARTIES AND JURISDICTION

       1.      This is an action for patent infringement under Title 35 of the United States

Code. Plaintiff is seeking injunctive relief as well as damages.

       2.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 (Federal

Question) and 1338(a) (Patents) because this is a civil action for patent infringement arising

under the United States patent statutes.

       3.      Plaintiff is a Texas limited liability company with a place of business at 1801

NE 123 Street, Suite 314, Miami, FL 33181.

       4.      On information and belief, Defendant is a Delaware corporation with a principal

office address of 200 Pier 4 Boulevard, Suite 400, Boston, MA 02210. On information and

belief, Defendant may be served through its agent, CT Corporation System.

       5.      This Court has personal jurisdiction over Defendant because Defendant has
Case 1:20-cv-00163-LPS-CJB Document 1 Filed 01/31/20 Page 2 of 8 PageID #: 2



committed, and continues to commit, acts of infringement in this District, has conducted
business in this District, and/or has engaged in continuous and systematic activities in this
District.

        6.      Upon information and belief, Defendant’s instrumentalities that are alleged

herein to infringe were and continue to be used, imported, offered for sale, and/or sold in this

District.

                                              VENUE

        7.      On information and belief, venue is proper in this District under 28 U.S.C. §

1400(b) because Defendant is deemed to be a resident of this District.

                                   COUNT I
              (INFRINGEMENT OF UNITED STATES PATENT NO. 8,540,159)

        8.      Plaintiff incorporates paragraphs 1 through 7 herein by reference.

        9.      This cause of action arises under the patent laws of the United States and, in

particular, under 35 U.S.C. §§ 271, et seq.

        10.     Plaintiff is the owner by assignment of the ‘159 Patent with sole rights to

enforce the ‘159 Patent and sue infringers.

        11.     A copy of the ‘159 Patent, titled “Method for Providing Mobile Service Using

Code-pattern,” is attached hereto as Exhibit A.

        12.     The ‘159 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

        13.     Upon information and belief, at least through internal testing, Defendant has

infringed and continues to infringe one or more claims, including at least Claim 1 of the ‘159

Patent by using and/or incorporating code patterns in connection with promotional media

distributed by and/or controlled by Defendant in a manner covered by one or more claims of
Case 1:20-cv-00163-LPS-CJB Document 1 Filed 01/31/20 Page 3 of 8 PageID #: 3



the ‘159 Patent. Defendant has infringed and continues to infringe the ‘159 Patent in violation

of 35 U.S.C. § 271.

       14.     Regarding Claim 1, at least through internal use and testing, Defendant provides

content (e.g., a website with promotional information) with the use of a code pattern (e.g., a

QR code) in connection with promotional media containing the code pattern. The content is

provided by a user terminal (e.g., a smartphone or other device capable of scanning the code

pattern). Certain aspects of this element are illustrated in the screenshots below.




       15.     A photographic image of the code pattern (e.g., image of QR code) is obtained

using a camera of the user terminal (e.g., the camera of the smartphone). These elements are

illustrated in the screenshots below and/or in screenshots provided in connection with other

allegations herein.
Case 1:20-cv-00163-LPS-CJB Document 1 Filed 01/31/20 Page 4 of 8 PageID #: 4




       16.     A processor of the user terminal processes the photographic image of the code

pattern to extract the code pattern (e.g., image of QR code) from the photographic image. The

extracted code pattern can be viewed by the user. Certain aspects of this element are illustrated

in the screenshots below and/or screenshots referenced in other paragraphs herein.




       17.     The extracted code pattern is decoded by the processor of the user terminal

(e.g., smartphone processor) into code information (e.g., the URL of the web page associated

with Defendant). For example, the smartphone decodes the QR code on the object image

captured from the smartphone’s camera to obtain a decoded hyperlink. Certain aspects of this

element are illustrated in the screenshots below and/or screenshots referenced in other
Case 1:20-cv-00163-LPS-CJB Document 1 Filed 01/31/20 Page 5 of 8 PageID #: 5



paragraphs herein.




       18.    A content information request message is sent to a server based on the code

information. For example, a content information request message (e.g., http request message

for accessing the webpage associated with Defendant) is transmitted to a server (e.g.,

Defendant’s server) based on the code information (e.g., URL of the webpage associated with

Defendant). Once the URL is decoded from the extracted QR code, a request for accessing a

webpage associated with Defendant is sent to Defendant’s server. For example, the smartphone

sends the information associated with the QR code to Defendant’s server. Certain aspects of

this element are illustrated in the screenshots below and/or those referenced in other

paragraphs herein.
Case 1:20-cv-00163-LPS-CJB Document 1 Filed 01/31/20 Page 6 of 8 PageID #: 6




       19.     Defendant practices receiving content information (e.g., a web page associated

with Defendant) from the server (e.g., Defendant’s server) in response to the content

information request message. The terminal (e.g., smartphone) receives Defendant’s webpage.

For example, after clicking on the hyperlink that is obtained by scanning the QR code

associated with the product, the smartphone receives the information about the product from

Defendant’s server. Certain aspects of this element are illustrated in the screenshots below

and/or those referenced in other paragraphs herein.
Case 1:20-cv-00163-LPS-CJB Document 1 Filed 01/31/20 Page 7 of 8 PageID #: 7




          20.   Defendant’s actions complained of herein will continue unless Defendant is

enjoined by this court.

          21.   Defendant’s actions complained of herein are causing irreparable harm and

monetary damage to Plaintiff and will continue to do so unless and until Defendant is enjoined

and restrained by this Court.

          22.   Plaintiff is in compliance with 35 U.S.C. § 287.

                                   PRAYER FOR RELIEF

          WHEREFORE, Plaintiff asks the Court to:

          (a)   Enter judgment for Plaintiff on this Complaint on all causes of action asserted

herein;

          (b)   Enter an Order enjoining Defendant, its agents, officers, servants, employees,

attorneys, and all persons in active concert or participation with Defendant who receive notice

of the order from further infringement of United States Patent No. 8,540,159 (or, in the

alternative, awarding Plaintiff running royalties from the time of judgment going forward);

          (c)   Award Plaintiff damages resulting from Defendant’s infringement in

accordance with 35 U.S.C. § 284;

          (d)   Award Plaintiff pre-judgment and post-judgment interest and costs; and

          (e)   Award Plaintiff such further relief to which the Court finds Plaintiff entitled

under law or equity.
Case 1:20-cv-00163-LPS-CJB Document 1 Filed 01/31/20 Page 8 of 8 PageID #: 8



Dated: January 31, 2020            Respectfully submitted,
                                   /s/Stamatios Stamoulis
                                   STAMATIOS STAMOULIS
                                   STAMOULIS & WEINBLATT LLC
                                   800 N. West Street
                                   Third Floor
                                   Wilmington, DE 19801
                                   (302) 999-1540
                                   stamoulis@swdelaw.com


                                   ATTORNEYS FOR PLAINTIFF
